Citation Nr: 1223216	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased disability rating for low back disability, described as low back strain, currently rated as 40 percent disabling.

2.  Entitlement to a separate disability rating for neurologic abnormalities associated with the service-connected low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to October 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued a 40 percent disability rating for the Veteran's low back strain.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal that the Board is adjudicating in this decision.

In a decision herein, the Board denies an increased rating for the orthopedic manifestations of the Veteran's service-connected low back strain. The Board finds the record indicates possible neurological abnormalities that may be associated with the service-connected low back disability. Such manifestations raise an intertwined issue as to whether the Veteran has these neurological abnormalities that can be objectively associated with his service-connected low back disability, and if so, what is the level of disability of such abnormalities. That issue is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The orthopedic manifestations of Veteran's low back disability, described as low back strain, are low back pain and limitation of motion of the thoracolumbar spine, without unfavorable ankylosis of the thoracolumbar spine, or objective evidence of incapacitating episodes.



CONCLUSION OF LAW

The Veteran's low back strain, as an orthopedic disorder, does not meet the criteria for a disability rating higher than 40 percent.  38 U.S.C.A. §§ 1155, 5107 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters mailed in August 2006, July 2007, and July 2008. In those letters, VA advised the Veteran what information and evidence was needed to substantiate a claim for an increased rating for his low back strain, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish effective dates. The low back strain rating issue was last adjudicated in July 2009. The Board finds that the VCAA letters provided the Veteran notice regarding what was needed to substantiate his claim.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the low back strain increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for an examination. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Low Back Strain

During service, the Veteran was in a motor vehicle accident. Thereafter, he sought treatment for low back pain. Service connection for a low back disability, described as low back strain, has been in effect since his separation from service. A 40 percent rating for that disability was assigned effective in 1997. In June 2006, the Veteran submitted a claim for an increased rating. He contends that his low back disability has become much worse.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2011). If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the Board will consider whether different ratings are warranted for different time periods. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The RO has described the Veteran's service-connected low back disability as low back strain. In addition to symptoms affecting the low back, the Veteran has also reported pain radiating into the lower extremities. A VA lumbar spine MRI performed in November 2007 showed mild diffuse bulging discs and degenerative disc spondylosis. This evidence of neurological symptoms possibly related to the service-connected low back strain raises a question as to whether service connection is warranted for neurological manifestations of low back disability. It is necessary to develop additional evidence relevant to that question. The Board will at this time adjudicate the question of the appropriate rating for the orthopedic manifestations of low back strain, and remand for additional evidentiary development the related question of whether there are neurological abnormalities that can be objectively associated with the low back disability.

The RO has evaluated the Veteran's low back strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237. Under that code, lumbosacral strain is rated under a General Rating Formula for Diseases and Injuries of the Spine. That formula evaluates spine disorders with or without symptoms such as pain, radiating pain, stiffness, or aching. The formula provides for a 40 percent rating if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned is there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned if there unfavorable ankylosis of the entire spine.

The Veteran has contended that he has extended daily and weekly periods of bedrest due to his low back pain. The Board will consider those reported effects as analogous to incapacitating episodes, with are considered under the rating schedule under a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 38 C.F.R. § 4.71a. Under that formula, a 60 percent rating is assigned if there are incapacitating episodes having a total duration of at least six weeks during the past twelve months. Id. That formula includes Note (1), which explains that, for purposes of assigning back disability ratings, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In a December 1997 VA spine examination, the Veteran reported daily low back pain with intermittent radiation of pain into the lower extremities. The examiner found limitation of motion of the lumbar spine. Records of VA treatment in 2003 and private treatment in 2004 and 2005 reflect ongoing low back symptoms.

In his June 2006 claim for an increased rating, the Veteran reported that his low back had become much worse since the last VA evaluation.

The Veteran had a VA spine examination in December 2006. He reported that low back pain was present about 90 percent of the time. He stated that the pain radiated into the lower extremities, and was worse with movement. He reported that back pain limited him from walking more than half a block. He indicated that he went to bed for pain relief about eight or nine hours of the waking day. He reported that about once a week he had to remain in bed for three days for pain relief. He stated that those rest periods were not prescribed by a doctor. 

The Veteran reported that he had left employment in the late 1980s, and that his last job was driving a shuttle bus. He stated that he left that job because he was HIV positive, not because of his back disorder. He asserted that his current lumbar pain would make him unable to do that job.

On examination, the Veteran's spine appeared normal. His gait was normal. The straight leg raising test was negative bilaterally. The Veteran reported low back pain with thigh extension. The range of motion of the thoracolumbar spine was to 20 degrees of forward flexion, 26 degrees of extension, lateral flexion to 8 degrees to the left and 12 degrees to the right, and lateral rotation to 20 degrees to each side. The Veteran refused to do repeat motions, stating that they would cause pain. The examining physician stated that there was no objective evidence of pain during the measurements of ranges of motion. On x-rays the lumbar spine appeared normal except for marginal osteophytes.

The examiner's diagnosis was recurrent lumbar strain. The examiner expressed the opinion that the Veteran had very mild incapacity, and would be able to do his most recent job despite his mild lumbar strain. The examiner stated that he was unable to estimate, without undue speculation, the level of function the Veteran had during the flare-ups that he reported.

VA treatment notes from 2006 and 2007 contain notations of chronic low back pain and tenderness, treated with analgesic medication. A November 2007 lumbar spine MRI showed moderate narrowing of the L5-S1 disc space, mild diffuse bulging discs from L3 to S1, mild facet arthropathy from L2 to S1, a small benign nerve root cyst over the S1 level, and degenerative disc spondylosis at L5-S1.

In a June 2008 VA neurology consultation, the examiner noted a very mild herniated disc at L5-S1. The neurologist recommended using a cane with walking. In treatment in October 2008, it was noted that the Veteran used a cane with walking. In November 2008, a treating neurologist increased the dose of the Veteran's pain medication. Ongoing low backache was noted in January 2009. In April 2009, the Veteran reported increased back and leg pain, and the development of weakness in his legs. The Veteran underwent a new lumbar spine MRI in November 2009. A clinician reported no obvious interval change from the prior study.

On examination in 2006, the Veteran did not have ankylosis of the thoracolumbar spine. Records of VA treatment since 2006 show ongoing and somewhat worsening low back symptoms, but do not show ankylosis of the thoracolumbar spine. The medical evidence does not indicate that the Veteran's low back pain and diminished endurance produce impairment comparable to unfavorable ankylosis. Thus, the orthopedic manifestations of the Veteran's low back strain do not meet the criteria for a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

The Veteran has reported that he addresses his back pain with daytime periods of eight or nine hours in bed, and weekly periods when he stays in bed for three days. He indicated, however, that those rest periods were not prescribed by a physician. The VA physician who examined the Veteran in 2006 opined that the incapacity produced by the Veteran's low back disability was very mild. Other VA clinicians who have treated the Veteran from 2006 forward recommended a cane for walking, but did not prescribe bed rest. The Veteran has not had bed rest prescribed by physician, and thus has not had incapacitating episodes as defined by VA for VA rating purposes. His low back disability therefore does not warrant a rating higher than 40 percent by analogy to the rating criteria for disc disease under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's low back strain. The symptoms of and impairment due to that disability are adequately addressed by the existing schedular rating. The rating schedule addresses the occupational impairment produced by the Veteran's low back disability, and provides for higher ratings for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer the low back strain rating claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Entitlement to a disability rating higher than 40 percent for low back strain, as an orthopedic disorder, is denied.


REMAND

The Veteran reports that his low back pain intermittently radiates into his lower extremities. He states that he has weakness in his legs. He also reports that he has erectile dysfunction. VA examination, treatment, and imaging records contain evidence of lumbosacral intervertebral disc space narrowing and disc herniation. In establishing service connection for a low back disability, VA described the disorder as low back strain. The Board has denied in this decision an increased disability rating for the orthopedic manifestations of that disorder. The evidence raises a question of entitlement to a separate disability rating for any neurological abnormalities that can be associated with the service-connected low back disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1). 

A VA medical examination performed in 2006 addressed the orthopedic manifestations of the Veteran's low back disability, but did not contain clear findings or opinion as to whether neurological manifestations are part of, caused by, or otherwise related to the Veteran's service-connected low back disability. The Board therefore is remanding the issue for the Veteran to undergo a new VA medical examination with the examiner to review his file and provide findings and opinions regarding any neurological manifestations of low back disability and the likely relationship between such disorders and the Veteran's service or his service-connected low back disability. After developing that evidence, the RO is to adjudicate the question of entitlement to a separate disability evaluation for neurological abnormalities that may be objectively associated with the service-connected low back disability.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claims file to a clinician for review, the AMC or RO should review the documents then in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the remanded issue, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issue, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination to address the presence, nature, and etiology of any current neurological abnormalities, to include whether it is as likely as not as to whether any such abnormalities can be associated with the service-connected low back disability. Provide the examiner with the Veteran's claims file for review. The Veteran was in a motor vehicle accident during service, and VA established service connection for low back strain. After examining the Veteran and reviewing the claims file, the examiner should state whether the Veteran it is at least as likely as not that the Veteran has any neurological abnormalities, including, but not limited to, intervertebral disc disease, radiculopathy, and erectile dysfunction. For each such current neurological disorder, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the disorder is:

(a) causally related to low back injury or disease that began during service;
(b) part of or inextricably related to the Veteran's service-connected low back strain;
(c) proximately due to or the result of his low back strain; or
(d) aggravated by his low back strain.

The examiner should explain the reasoning that led to each conclusion that he or she reached.



	(CONTINUED ON NEXT PAGE)


3. After completion of the above, review the expanded record and adjudicate the issue of entitlement to a separate disability rating for neurological abnormalities associated with the service-connected low back disability. Issue a supplemental statement of the case regarding that issue. Following an appropriate period of time for response, the appeal should be returned to the Board for further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of the remanded issue. The Veteran has the right to submit additional evidence and argument on that issue. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded issue must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


